Name: Council Regulation (EEC) No 1581/86 of 23 May 1986 laying down general rules for intervention on the market in cereals
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 139 /36 Official Journal of the European Communities 24 . 5 . 86 COUNCIL REGULATION (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals Community over the marketing year ; whereas , to this end , provisions should be made for conditions of resale allowing for speedy, effective adjustment to these trends ; Whereas cereals held by intervention agencies should be offered for sale without discriminating between buy ­ ers established in the Community and at prices avoid ­ ing disturbances of the market ; whereas normally the system of invitations to tender enables this objective to be attained ; whereas , however, in special circumstances other selling procedures must be permitted ; Whereas the provisions of this Regulation replace those of Regulation ( EEC) No 2738/75 ; whereas that Regu ­ lation should accordingly be repealed , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC) No 1 579/ 86 (2 ), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation ( EEC ) No 2738/75 of 29 October 1975 laying down general rules for interven ­ tion on the market in cereals ( 4 ) was adopted at a time when intervention prices were fixed at levels varying according to intervention centres ; whereas that regional price-fixing system has subsequently been replaced by a single intervention price system ; whereas the provi ­ sions should accordingly be adapted to this new situation ; Whereas , where goods offered for intervention must be transported to the warehouse designated by the inter ­ vention agency, the offerer bears the costs of transport and of removal from his warehouse in accordance with the purposes of the intervention price , which is fixed for goods delivered at warehouse , before unloading ; whereas , to be fair, where the goods are taken over in the offerer's warehouse, the transport and removal costs should be deducted from the intervention price since they have not in fact been borne by him ; Whereas , under the present arrangements , the interven ­ tion agency is required actually to take over the goods offered to it in the warehouses available for this pur ­ pose ; whereas this requirement may in certain cases result in the intervention agency securing storage facili ­ ties available at a great distance from the place where the goods are located at the time the offer is made, thereby incurring substantial transport costs ; whereas provision should accordingly be made for the interven ­ tion agency to be able to demand storage in the ware ­ house of the seller ; Whereas intervention stocks should be managed in the light of developments of the market in cereals in the Article I 1 . On receipt of an offer, in compliance with Article 7 of Regulation (EEC ) No 2727 /75 , intervention agen ­ cies shall decide on the place where the cereals are to be taken over. 2 . Transport costs from the place where the goods are stored when the offer is made to the intervention centre to which they can be transported at least expense shall be borne by the offerer . 3 . Should the intervention agency take over the goods at a place other than the intervention centre to which they may be transported at least expense , it shall deter ­ mine and bear the additional transport costs . In this case the transport costs referred to in paragraph 2 shall be determined by the intervention agency . Article 2 1 . If the intervention agency, in agreement with the offerer, stores the goods at the place at which they are located at the time the offer is made, the costs referred to in the second sentence of Article 1 ( 3 ) and the costs of removal from the warehouse, the latter being assessed on the basis of the rates actually recorded in the Member State concerned , shall be deducted from the intervention price . 2 . In conditions to be determined in accordance with the procedure laid down in Article 26 of Regulation (') OJ NoL281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 29 of this Official Journal . 0 OJ No C 53 , 7 . 3 . 1986 , p. 11 . ( 4 ) OJ No L 281 , 1 . 1 1 . 1975 , p. 49 . 24 . 5 . 86 Official Journal of the European Communities No L 139/ 37 ( EEC) No 2727/75 , intervention agencies shall be authorized to require the goods taken over to be stored in the warehouse in which they are located , at the time the offer is made . The price paid to the offerer shall be determined in accordance with paragraph 1 . A rticle 4 The Council , acting by a qualified majority on a propo ­ sal from the Commission , may establish a selling pro ­ cedure other than that laid down in Article 3 , if special circumstances so require . A rticle 5 1 . Regulation ( EEC ) No 2738 /75 is hereby repealed . 2 . References to the repealed Regulation shall be construed as references to this Regulation . Article 3 1 . Cereals held by the intervention agency shall be sold by tender : ( a ) with a view to their being put back on the market, at prices enabling disturbance of the market to be avoided ; (b ) with a view to export, at prices to be determined case by case according to market developments and requirements . 2 . The terms of the invitation to tender shall ensure equality of access and treatment to all persons con ­ cerned irrespective of the place of their establishment within the Community . 3 . If the tenders submitted do not appear to corre ­ spond to the real scope for sale on the market, the ten ­ dering procedure shall not be continued . A rticle 6 This Regualtion shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS